                  Case 20-10553-CSS   Doc 1007-1   Filed 09/30/20   Page 1 of 9




                                          EXHIBIT 1
                                           Stipulation




DOCS DE230872.1 05233/003
              Case 20-10553-CSS            Doc 1007-1         Filed 09/30/20         Page 2 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                           ) Chapter 7

ART VAN FURNITURE, LLC, et al.,l                                 ) Case No. 20-10553 (CSS)

                                   Debtors.                      ) (Jointly Administered)


  STIPULATION RESOLVING MOTION OF BRIXMOR HERTIAGE SQUARE LLC
   FOR ENTRY OF AN ORDER (I) COMPELLING IMMEDIATE POST-PETITION
     RENTAL OBLIGATIONS IN ACCORDANCE A NONRESIDENTIAL REAL
     PROPERTY LEASE AND 11 U.S.C. § 365(d)(3); AND (II) ALLOWING AND
   DIRECTING THE IMMEDIATE PAYMENT OF ADMINISTRATIVE EXPENSE
                CLAIMS PURSUANT TO 11 U.S.C. § 503(b)(1)

         This Stipulation (the "Sti ulation") is entered into by and among Alfred T. Giuliano, the

chapter 7 trustee (the "Trustee") to the estates of the above-captioned debtors and debtors in

possession (the "Debtors"), and Brixmor Heritage Square LLC ("Claimant," and together with

the Trustee, the "Parties"), by and through their respective undersigned counsel, based on the

following facts:

                                                  RF.fTTAT.0


         A.       On March 8, 2020 (the "Petition Date"), each of the Debtors commenced a case

under chapter 11 of Title 11 of the United States Code (the "Bankruptcy Code"). The cases are

being jointly administered pursuant to Bankruptcy Rule 1015(b).




   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
   number, include: Art Van Furniture, LLC (9205); AVF Holding Company, Inc. (0291); AVCE, LLC (2509);
   AVF Holdings I, LLC (2537); AVF Holdings II, LLC (7472); AVF Parent, LLC (3451); Levin Parent, LLC
   (8052); Art Van Furniture of Canada, LLC (9491); AV Pure Sleep Franchising, LLC (8968); AVF Franchising,
   LLC (6325); LF Trucking, Inc. (1484); Sam Levin, Inc. (5198); and Comfort Mattress LLC (4463). The
   location of the Debtors' service address in these chapter 11 cases is: 6500 East 14 Mile Road, Warren Michigan
   48092.



DOCS DE230188.4
             Case 20-10553-CSS          Doc 1007-1      Filed 09/30/20    Page 3 of 9




        B.         On April 6, 2020, the Court entered an order converting the chapter 11 cases to

chapter 7 [Docket No. 263], effective April 7, 2020 (the "Conversion Date"), and Alfred T.

Giuliano was appointed as the chapter 7 trustee [Docket No. 264].

        C.         The Trustee has continued to operate the Debtors' businesses.

        D.         The Debtors and the Claimant are parties to an unexpired lease of non-residential

real property (the "Lease") for the premises located in the shopping center commonly known as

Heritage Square, Naperville, Illinois (the "Premises").

        E.         The Lease was rejected effective as of July 31, 2020 [Docket No. 926].

        F.         On June 14, 2020, Claimant filed a proof of claim (Claim No. 3103, the "Proof of

Claim") with the Bankruptcy Court, asserting, among other things, a general unsecured claim in

the amount of $39,138.24.

        G.         On July 10, 2020, Claimant filed its Motion for Entry of an Order (I) Compelling

Immediate Payment of Post-Petition Rental Obligations in Accordance With the Terms of a

Nonresidential Real Property Lease and 11 U.S.C. ~ 365(d)(3); and (II) Allowing and Directing

the Immediate Payment of Administrative Expense Claims Pursuant to 11 U.S.C. ~ 503(b)(1)

[Docket No. 775] (the "Administrative Claim Motion") with the Bankruptcy Court, seeking,

among other things, the allowance and payment of: (a) a chapter 11 administrative expense claim

in the amount of $63,369.99 (the "Chapter 11 Claim") and (b) a chapter 7 administrative expense

claim in the amount of $1,268.708.33 (the "Chapter 7 Claim"), which includes approximately

$1,039,255.85 of mechanic's liens (the "Lien Claims").

        H.         On July 17, 2020, Signal USA, LLC d/b/a Signal Restoration Services ("Signal")

filed an adversary proceeding against the Debtors, the Trustee, and Affiliated FM Insurance

Company a/k/a FM Global ("FM Global"), for a declaratory judgement regarding disposition of



                                                   2
DOCS DE:230188.4
             Case 20-10553-CSS          Doc 1007-1     Filed 09/30/20    Page 4 of 9




insurance proceeds under Policy No. CH699 (the "Policy") relating to that certain first-party

property damage claim filed by Debtors, Claim ID 495184 (the "Loss Claim"), pursuant to which

Signal asserts it is owed the sum of $946,050.01 for unpaid work performed by Signal on

account of the Loss Claim.

        I.         On August 13, 2020, the Bankruptcy Court entered its Final Order (I) Authorizing

the Trustee to Use Cash Collateral, (II) Granting Adequate Protection to the Prepetition Secured

Parties, (III) Modifying the Automatic Stay, and (IV) Granting Related Relief (the "Final Cash

Collateral Order"). Pursuant to the Final Cash Collateral Order, the Trustee is authorized to

enter into this Stipulation and make the payments to the Claimant contemplated herein, subject to

the Budget (as defined in the Final Cash Collateral Order) and approval of the Bankruptcy Court.

        J.         The Parties have engaged in settlement discussions and negotiations, and now

seek to settle, compromise, and resolve their disputes relating to the Chapter 11 Claim, the

Chapter 7 Claim, and the Administrative Claim Motion.

                                           STIPULATION

        NOW, THEREFORE, the Parties, intending to be legally bound upon the.joint execution

and Bankruptcy Court approval of this Stipulation, agree as follows:

                   Effective Date. The "Effective Date" of the Stipulation shall be the date the

Bankruptcy Court enters an order approving this Stipulation.

        2.         Allowance of Chanter 11 Claim. Upon the Effective Date, the Chapter 11 Claim

shall be compromised and allowed in the amount of $47,527.49 (the "Allowed Chapter 11

Claim").

        3.         Allowance of Chapter 7 Claim. Upon the Effective Date, the portion of the

Chapter 7 Claim excluding the Lien Claims shall be compromised and allowed in the amount of



                                                  3
DOCS DE:230188.4
             Case 20-10553-CSS           Doc 1007-1       Filed 09/30/20   Page 5 of 9




$172,839.43 (the "Allowed Chapter 7 Claim" and, together with the Allowed Chapter 11 Claim,

the "Allowed Administrative Claims").

        4.         Reservation of Lien Claims. Notwithstanding anything to the contrary contained

herein, all of the Parties' rights, claims, and defenses with respect to the Lien Claims are

reserved.

        5.         Payment of Allowed Administrative Claims. The Allowed Chapter 11 Claim and

Allowed Chapter 7 Claim shall be via wire transfer pursuant to wire instructions provided by the

Claimant or in any other instance, by check, as follows: (i) fifty percent (50%) of the Allowed

Chapter 11 Claim and fifty percent (50%) of the Allowed Chapter 7 Claim shall be paid within

three (3) days of the entry of an order by the Bankruptcy Court approving this Stipulation; and

(ii) the remaining fifty percent (50%) of the Allowed Chapter 11 Claim and the remaining fifty

percent (50%) of the Allowed Chapter 7 Claim shall be paid on or before October 15, 2020. The

date that the Allowed Chapter 11 Claim and the Allowed Chapter 7 Claim are each paid in full

shall be referred to herein as the "Final Payment Date."

        6.         Security Deposit. Upon the Final Payment Date, the automatic stay shall be lifted

pursuant to section 362(d) of the Bankruptcy Code solely to allow the Claimant to immediately

setoff and apply any security deposit against its claim resulting from rejection of the Lease in full

and final satisfaction of any such claims.

        7.         Administrative Claim Motion.        Upon the Effective Date, the Administrative

Claim Motion shall be deemed resolved by this Stipulation, except as otherwise set forth herein

with respect to the Lien Claims. For the avoidance of doubt, any unresolved issues concerning

the Lien Claims shall be the subject of further motion practice, if necessary.




                                                   4
DOCS DE:230188.4
             Case 20-10553-CSS         Doc 1007-1     Filed 09/30/20   Page 6 of 9




        8.         Withdrawal of Proof of Claim. Upon the Final Payment Date, the Proof of Claim

shall be deemed withdrawn with prejudice, other than with respect to any Lien Claims.

                   9.    Release of Claims by Claimant.     Upon the Final Payment Date, the

Claimant irrevocably waives, releases, and discharges all claims, obligations, suits, judgments,

remedies, damages, demands, debts, rights, causes of action, and liabilities against the Trustee,

the Debtors, the Debtors' bankruptcy estates, the Debtors' affiliates and subsidiaries, and their

respective present and former employees, agents, attorneys, consultants, financial advisors, and

insurers (each in their capacity as such) (collectively, the "Debtor Released Parties") that

Claimant has, may have, or is entitled to assert, whether known or unknown, liquidated or

unliquidated, fixed or contingent, foreseen or unforeseen, matured or urunatured, in law, equity,

or otherwise, against the Debtor Released Parties based in whole or in part upon any act or

omission, transaction, or occurrence taking place on or prior to the Effective Date in connection

with the Debtors, the Trustee, and/or the above-captioned chapter 7 cases, including, but not

limited to, in connection with the Lease or any rejection damages that the Claimant may have

pursuant to 11 U.S.C. § 365; provided, however, that Claimant does not waive or release any

rights or claims it may have in connection with the Lien Claims or arising from the Debtors' or

Trustee's use and occupancy of the Premises (whether prepetition or postpetition), for which the

Debtors or Trustee has or had a duty to indemnify Claimant pursuant to the Lease, including but

not limited to, obligations to maintain the Premises free and cleax of any liens by mechanic's,

materialmen, or other similar claimants and any claims relating to the Debtors' or Trustee's

failure to comply with such obligations under the Lease (as used herein, the "Indemnification

Claims") solely to the extent of available insurance proceeds, including with respect to the Loss

Claim and Proceeds for the satisfaction of the Lien Claims; provided, further, that nothing herein



                                                 5
DOCS DE:230188.4
               Case 20-10553-CSS          Doc 1007-1      Filed 09/30/20      Page 7 of 9




shall affect the Claimant's right under paragraph 5 of this Stipulation or be deemed to be a

release of any claims or obligations of any Party arising under or in connection with this

Stipulation.

        10.        Release of Claims by Trustee. Upon the Final Payment Date, the Trustee, in his

capacity as chapter 7 trustee of the Debtors, irrevocably waives, releases, and discharges all

claims, obligations, suits, judgments, remedies, damages, demands, debts, rights, causes of

action, and liabilities against Claimants that the Debtors or Trustee, individually or collectively,

have, may have or are entitled to assert, whether known or unknown, liquidated or unliquidated,

fixed or contingent, foreseen or unforeseen, matured or unmatured, in law, equity, or otherwise,

against the Claimant based in whole or in part upon any act or omission, transaction, or

occurrence taking place on or prior to the Effective Date; rovided, however, nothing herein

shall be deemed to be a release of any claims or obligations of any Party arising under or in

connection with this Stipulation, the Lien Claims, or the Indemnification Claims.

        11.        Notwithstanding the foregoing, or any other provision of this Stipulation,

the mutual releases granted by the Parties under paragraphs 9 and 10 of this Stipulation shall be

effective only upon approval by the Bankruptcy Court and final payment of the Allowed

Administrative Claims.

        12.        The person who executes this Stipulation by or on behalf of each respective Party

represents that he/she has been duly authorized and empowered to execute and deliver this

Stipulation on behalf of such Party.

        13.        In executing the Stipulation, each of the Parties represents and warrants, for itself,

that: (a) it does so with full knowledge of its available rights, (b) it is not relying and has not

relied upon any representations made by any person with regard to the Stipulation, other than any



                                                     6
DOCS DE.230188.4
              Case 20-10553-CSS          Doc 1007-1     Filed 09/30/20     Page 8 of 9




written representations and agreements contained herein, (c) it has had available to it such

information as it or its counsel considered necessary to making an informed judgment

concerning the Stipulation, and (d) it has conducted such investigation as it or its counsel deemed

appropriate regarding the settlement and its rights and asserted rights in connection with the

matters that are the subject of the Stipulation.

        14.        The Claimant represents and warrants that it has not assigned any claims giving

rise to the Allowed Administrative Claims.

        15.        Each of the Parties shall each bear their own costs and expenses with respect to

this Stipulation.

        16.        This Stipulation constitutes the entire agreement between the Parties with respect

to the subject matter hereof, and all prior agreements, negotiations, and understandings with

respect to the subject matter hereof are canceled and superseded by the Stipulation.

        17.        This Stipulation may not be varied in its terms by an oral agreement or

representation and may be varied in its terms only by an instrument in writing of subsequent date

hereof executed by all of the Parties.

        18.        This Stipulation shall be governed by the internal laws of the State of Delaware

and shall be construed and interpreted in accordance with its laws, notwithstanding its conflict of

laws, principles or any other rule, regulation or principle that would result in the application of

any other state's law.

        19.        Should any provision of this Stipulation be held by any court of competent

jurisdiction to be illegal, invalid, or unenforceable for any reason, then the remaining portions of

this Stipulation will nonetheless remain in full force and effect, unless such portion of the




                                                   7
DOCS DE:230188.4
                 Case 20-10553-CSS     Doc 1007-1       Filed 09/30/20   Page 9 of 9




Stipulation is so material that its deletion would violate the obvious purpose and intent of the

Parties.

           20.     The Parties agree that no breach of any provision of this Stipulation can be

waived except in writing. The waiver of a breach of any provision of this Stipulation shall not be

deemed a waiver of any other breach of any provision hereof.

        21.        This Stipulation may be executed in multiple counterparts, any of which may be

transmitted by electronic mail, and each of which shall be deemed an original, but all of which

together shall constitute one and the same Stipulation.

Dated: September 29, 2020                  PACHULSKI STANG ZIEHL &JONES LLP

                                           /s/Colin R. Robinson
                                           Bradford J. Sandler (DE Bar No. 4142)
                                           Colin R. Robinson (DE Bar No. 5524)
                                           Peter J. Keane (DE Bar No. 5503)
                                           919 N. Market Street, 17th Floor
                                           Wilmington, DE 19801
                                           Telephone: (302) 652-4100
                                           Facsimile: (302) 652-4400
                                           Email:     bsandler@pszjlaw.com
                                                      crobinson@pszj law.com
                                                      pkeane@pszjlaw.com

                                           Counsel to Alfred T. Giuliano,
                                           Chapter 7 Trustee


Dated: September 29, 2020                  BALLARD SPAHR LLP

                                           /s/Leslie C. Heilman
                                           Leslie C. Heilman (DE Bar No. 4716)
                                           919 N. Market Street, 11th Floor
                                           Wilmington, DE 19801
                                           Telephone: (302) 252-4446
                                           Facsimile: (302) 300-4065
                                           Email:     heilmanl@ballardspahr.com

                                           Counsel to Brixmor Heritage Square LLC


                                                  E:3
DOCS DE230188.4
